
	
		IV
		111th CONGRESS
		1st Session
		H. RES. 762
		IN THE HOUSE OF REPRESENTATIVES
		
			September 22, 2009
			Mr. Hinchey (for
			 himself, Mr. Serrano,
			 Mr. Massa,
			 Ms. Slaughter,
			 Mr. Hall of New York,
			 Mr. Engel,
			 Mr. Murphy of New York, and
			 Mr. Tonko) submitted the following
			 resolution; which was referred to the Committee on Oversight and Government
			 Reform
		
		RESOLUTION
		Honoring the Hudson River School painters
		  for their contributions to the United States.
	
	
		Whereas the Hudson River School was a mid-19th century
			 American art movement led by a group of landscape painters, whose aesthetic
			 vision was influenced by the romanticism movement;
		Whereas the Hudson River School is considered the first
			 school of American art;
		Whereas the major Hudson River School painters included
			 Thomas Cole, Frederic Edwin Church, Asher Brown Durand, Jasper Francis Cropsey,
			 Sanford Robinson Gifford, Albert Bierstadt, John Frederick Kensett, George
			 Inness, Worthington Whittredge, and Thomas Moran;
		Whereas the Hudson River School paintings captured the
			 striking landscape and sweeping natural beauty of the Hudson River Valley and
			 the surrounding New York areas, including the Catskill, the Adirondack, and the
			 White Mountains;
		Whereas Hudson River School paintings served a vital role
			 in cultivating American identity in the mid-19th century and creating a sense
			 of awe of the American landscape that endures to this day;
		Whereas the Hudson River School painters influenced the
			 environmental conservation movement and the establishment of the National Park
			 System under President Theodore Roosevelt;
		Whereas the Hudson River School’s portrayal of the Hudson
			 River Valley is a major source of tourism in the region;
		Whereas 2009 marks the 400th anniversary of the voyages of
			 discovery made by Henry Hudson and Samuel de Champlain, recognizing the
			 important role that the Hudson River and the Hudson Valley played in the
			 development and growth of the United States;
		Whereas the Hudson River School painters depicted the
			 Hudson River Valley during the opening of the Erie Canal, which linked the
			 Hudson River with the Great Lakes and created a main trade route from New York
			 that fostered the city’s central place in the American economy;
		Whereas the Hudson River School painters celebrated the
			 ideals of American democracy, individuality, and progress;
		Whereas the Hudson River School painters illustrated
			 themes such as nature, conservation, civility, unity, education, family,
			 chivalry, and development;
		Whereas the Hudson River School painters expressed the
			 sense that every generation of Americans should seek to preserve the
			 naturalness of the continent; and
		Whereas the Hudson River School painters accentuated the
			 cardinal values of the 19th century, which can assist contemporary Americans in
			 the rebirth of American culture: Now, therefore, be it
		
	
		That the House of Representatives
			 recognizes and honors the Hudson River School painters for their contributions
			 to the United States.
		
